                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

J.S., a minor, by his next friend JAMILA
ANN HASKINS,

                Plaintiffs,                                 Case Number 18-10310
v.                                                          Honorable David M. Lawson
                                                            Magistrate Judge Elizabeth A. Stafford
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
                                                /

ORDER ADOPTING REPORT AND RECOMMENDATION, DENYING PLAINTIFF’S
MOTION FOR SUMMARY JUDGMENT, GRANTING DEFENDANT’S MOTION FOR
       SUMMARY JUDGMENT, AND DISMISSING THE COMPLAINT

        Presently before the Court is the report issued on January 22, 2019 by Magistrate Judge

Elizabeth A. Stafford pursuant to 28 U.S.C. § 636(b), recommending that the Court deny the

plaintiff’s motion for summary judgment, grant the defendant’s motion for summary judgment,

and affirm the decision of the Commissioner. Although the report stated that the parties to this

action could object to and seek review of the recommendation within fourteen days of service of

the report, no objections have been filed thus far. The parties’ failure to file objections to the report

and recommendation waives any further right to appeal. Smith v. Detroit Fed’n of Teachers Local

231, 829 F.2d 1370, 1373 (6th Cir. 1987). Likewise, the failure to object to the magistrate judge’s

report releases the Court from its duty to independently review the matter. Thomas v. Arn, 474

U.S. 140, 149 (1985). However, the Court agrees with the findings and conclusions of the

magistrate judge.

        Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

(ECF No. 20) is ADOPTED.
      It is further ORDERED that the plaintiff’s motion for summary judgment (ECF No. 17) is

DENIED.

      It is further ORDERED that the defendant’s motion for summary judgment (ECF No. 18)

is GRANTED.

      It is further ORDERED that the decision of the Commissioner is AFFIRMED.

      It is further ORDERED that the complaint is DISMISSED.

                                                                 s/David M. Lawson
                                                                 DAVID M. LAWSON
                                                                 United States District Judge

Date: February 15, 2019


                                       PROOF OF SERVICE

                    The undersigned certifies that a copy of the foregoing order was
                    served upon each attorney or party of record herein by
                    electronic means or first class U.S. mail on February 15, 2019.

                                               s/Susan K. Pinkowski
                                               SUSAN K. PINKOWSKI




                                                 -2-
